DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2022 and 04/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 09/26/2021 these drawing are acceptable by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 15 of US Patent 10,614,331 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 10 limitation are found in claims 1, 8 and 15 of US Patent 10,614,331 B2 with obvious wording variation such as they both sets of claims are drawn to an intelligent biometric gallery management system performs biometric identification using a subset biometric gallery generated from a subset of a biometric gallery that includes biometric information for a population.
17/485,442
10,614,331 B2
1 and 10. An intelligent biometric gallery management system, comprising:
at least one non-transitory storage medium that stores instructions; and
at least one processor that executes the instructions to:


determine that a mobile electronic device associated with a person is proximate to an identification device that performs biometric identification using a subset biometric gallery generated from a subset of a biometric gallery that includes biometric information for a population; and






move a portion of the biometric information that corresponds to the person from the biometric gallery to the subset biometric gallery.

1, 8 and 15. An intelligent biometric gallery management system, comprising: at least one non-transitory storage medium that stores instructions; and at least one processor that executes the instructions to: obtain a biometric gallery that includes biometric information for a population; 
ascertain an application for which to use the biometric gallery to identify people; identify a subset of the population based on the application; derive, from the biometric gallery, an application specific biometric gallery for the application that is separate from the biometric gallery, includes a first portion of the biometric information from the biometric gallery and that corresponds to the subset of the population, and lacks a second portion of the biometric information from the biometric gallery; and use the application specific biometric gallery to identify the people for the application, wherein: the application specific biometric gallery is stored locally; and the biometric gallery is stored remotely.


It is important to note that claimed features recited in claims 1, 8 and 15 of US Patent 10,614,331 B2 are more specific than claimed features recited in claims 1 and 10 of the instant application.  Hence, the scope of claims of present application is now broader than U.S. Patent No. 10,614,331 B2.
Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel; 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jangi (US 2017/0013462 A1) . in view of Marques et al. (US 2013/0051630 A1).
 	Regarding claims 1 and 10. Jangi teaches an intelligent biometric gallery management system, comprising:
 	at least one non-transitory storage medium that stores instructions; and
at least one processor that executes the instructions to:
 	determine that a mobile electronic device associated with a person (Paragraphs [0015-0016] teach communication device 102 associated with individual user 104) is proximate to an identification device that performs biometric identification using a subset biometric gallery generated from a subset of a biometric gallery that includes biometric information for a population (Paragraphs [0018-0019], [0025-0026 teach the individual 104 is in near/proximity particular one the computing device 106-114, wherein the access management engine 118 perform identification of the individual which the profile of the individual is store and allow to access or deny to the computing device 106-112 based on compare of at least biometric data).
	Jangi is silent on
 	move a portion of the biometric information that corresponds to the person from the biometric gallery to the subset biometric gallery.
	In an analogous art, Marques teaches
 	move a portion of the biometric information that corresponds to the person from the biometric gallery to the subset biometric gallery (Paragraphs [0014], [0054], fig.9 Illustrate and teach the base gallery 904 as move portion of biometric to each subset gallery 908, 912 for filter until math).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Jangi with Marques’s system such that move a portion of the biometric information that corresponds to the person from the biometric gallery to the subset biometric gallery in order to provide an accurate compare the biometric data of the person associated with electronic device.

 	Regarding claim 2. Jangi and Marques teach the system of claim 1, Jangi teaches wherein the at least one processor determines that the mobile electronic device is proximate to the identification device by communicating with a communication component of the mobile electronic device (Paragraphs [0018-0019]).

 	Regarding claim 3. Jangi and Marques teach the system of claim 2, Jangi teaches wherein the communication component comprises a wireless communication component (Paragraph [0016]).

 	Regarding claim 4, Jangi and Marques teach the system of claim 3, Jangi teaches wherein the communication component comprises a cellular communication component (Paragraph [0016], [0019]).

 	Regarding claim 5. Jangi and Marques teach the system of claim 4, Jangi teaches wherein the at least one processor uses cell phone location services of the mobile electronic device to determine that the mobile electronic device is proximate to the identification device (Paragraphs [0018-0019]).
 	Regarding claim 6. Jangi and Marques teach the system of claim 1, Jangi teaches wherein the at least one processor determines that the mobile electronic device is proximate to the identification device based on a check in made using the mobile electronic device (Paragraphs [0018-0019]).

 	Regarding claim 7. Jangi and Marques teach the system of claim 1, Jangi teaches wherein the at least one processor determines that the mobile electronic device is proximate to the identification device based on a previous identification of the person (Paragraphs [0018-0019]).

 	Regarding claim 8. Jangi and Marques teach the system of claim 1, Jangi teaches wherein the mobile electronic device comprises a telephone (Paragraph [0017]).

 	Regarding claim 9. Jangi and Marques teach the system of claim 1, Marques teaches wherein the at least one processor removes the portion of the biometric information that corresponds to the person from the subset biometric gallery (Paragraphs [0014], [0054]).

 	Regarding claim 11. Jangi and Marques teach the system of claim 10, Jangi teaches wherein the communication is associated with a check in made using the electronic device (Paragraph [0014] teach access as read on check in). 

 	Regarding claim 12. Jangi and Marques teach the system of claim 11, Jangi teaches wherein the check in comprises a social media check in (Paragraphs [0014-0015]).

 	Regarding claim 13. Jangi and Marques teach the system of claim 10, Jangi teaches wherein the communication is associated with a previous identification of the person (Paragraph [0014], [0018]).

 	Regarding claim 14. Jangi and Marques teach the system of claim 10, Jangi teaches wherein the electronic device performs identification using biometric data (Paragraph [0014]).
 	Regarding claim 15. Jangi and Marques teach the system of claim 14, Marques teaches wherein the electronic device uses a different biometric gallery than the subset biometric gallery for performing the identification (Paragraph [0054]).

 	Regarding claim 16. Jangi and Marques teach the system of claim 10, Jangi teaches wherein the electronic device is located proximate to the identification device (Paragraph [0018]).

 	Regarding claim 17. Jangi and Marques teach the system of claim 10, Marques teaches wherein the at least one processor removes the portion of the biometric information that corresponds to the person from the subset biometric gallery upon occurrence of a condition (Paragraphs [0030], [0054]).
 	Regarding claim 18. Jangi and Marques teach the system of claim 17, Jangi teaches wherein the condition comprises elapse of a time period without the identification device identifying the person (Paragraph [0016]).

 	Regarding claim 19. Jangi and Marques teach the system of claim 17, Marques teaches wherein the condition comprises the subset biometric gallery exceeding a gallery size (Paragraph [0050]).

 	Regarding claim 20. Jangi and Marques teach the system of claim 10, Jangi teaches wherein the at least one processor is a component of the identification device (Paragraph [0014]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641